


115 HR 3858 IH: Transportation Infrastructure for Job Creation Act 
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3858
IN THE HOUSE OF REPRESENTATIVES

September 27, 2017
Ms. Maxine Waters of California (for herself, Mr. Carson of Indiana, Ms. Esty of Connecticut, Ms. Hanabusa, Mr. Grijalva, Ms. Gabbard, Mr. Kildee, Mr. Hastings, Ms. Wilson of Florida, Mrs. Torres, Ms. Moore, Mr. Evans, Mr. Cicilline, Ms. Judy Chu of California, Mr. Butterfield, Ms. Norton, Mr. Raskin, Ms. Eddie Bernice Johnson of Texas, Mr. Lawson of Florida, Ms. Shea-Porter, Mr. Blumenauer, Mr. Keating, Mr. Higgins of New York, Ms. Brownley of California, Mr. Bishop of Georgia, Mr. Al Green of Texas, Mr. Michael F. Doyle of Pennsylvania, Ms. Jayapal, Mr. Danny K. Davis of Illinois, Mr. Lewis of Georgia, Mr. Huffman, Ms. McCollum, Ms. Barragán, Ms. Lee, Mr. Nolan, Mrs. Lawrence, Ms. Blunt Rochester, Mr. Gallego, Mr. Rush, Mr. Meeks, Mr. Nadler, Mr. Sires, Mr. Espaillat, Mr. Perlmutter, Mr. David Scott of Georgia, Mr. McGovern, Mr. Langevin, Mr. Serrano, Mr. Richmond, Ms. Kuster of New Hampshire, Mr. Suozzi, Mr. Correa, Ms. Clarke of New York, Ms. Jackson Lee, Mr. Brendan F. Boyle of Pennsylvania, Mr. Loebsack, Mr. Scott of Virginia, Mr. Walz, Mr. Heck, Mr. Welch, Ms. Slaughter, Ms. Bordallo, Ms. Velázquez, Mr. Thompson of California, Mrs. Beatty, Mr. Cartwright, Ms. Bass, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making supplemental appropriations for fiscal year 2017 for the TIGER Discretionary Grant program, and for other purposes.

 
1.Short titleThis Act may be cited as the Transportation Infrastructure for Job Creation Act  . 2.FindingsCongress finds the following: 
(1)Investments in infrastructure create jobs while fulfilling critical needs in communities throughout the United States. (2)According to the Brookings Institution, nearly 14.5 million workers—11 percent of the U.S. workforce—were employed in infrastructure jobs in 2013. 
(3)According to data from the Brookings Institution, infrastructure occupations often provide more competitive and equitable wages in comparison to all jobs nationally, consistently paying up to 30 percent more to low-income workers over the past decade. (4)The American Society of Civil Engineers gave the infrastructure of the United States an overall grade of D+ in 2017 and estimated that the United States will need to invest $4.59 trillion by 2025 in order to improve the condition of the Nation’s infrastructure and bring it to a state of good repair. 
(5)The American Society of Civil Engineers assigned a D grade to the Nation’s roads, a C+ grade to the Nation’s bridges, and a D− grade to the Nation’s transit systems and estimated that the United States will need to invest $2.04 trillion by 2025 to bring the Nation’s surface transportation infrastructure to a state of good repair. (6)TIGER, formally known as the Transportation Investment Generating Economic Recovery grant program, is a nationwide competitive grant program that creates jobs by funding investments in transportation infrastructure by States, local governments, and transit agencies. 
(7)TIGER funds projects that will have a significant impact on the Nation, a metropolitan area, or a region. (8)In distributing grants under TIGER, the Secretary of Transportation is required to ensure an equitable geographic distribution of funds, a balance in addressing the needs of urban and rural areas, and investments in a variety of modes of transportation. 
(9)TIGER received an appropriation of $600,000,000 in fiscal year 2014, an appropriation of $500,000,000 in fiscal year 2015, and an appropriation of $500,000,000 in fiscal year 2016. (10)Past appropriations for TIGER are not sufficient to address the need for investments in transportation infrastructure in communities throughout the United States as the amounts only fund a small fraction of the transportation infrastructure projects for which TIGER grant applications have been received. 
(11)Appropriating $7.5 billion in fiscal year 2017 for TIGER and allowing the funds to remain available for 6 years will enable the Secretary of Transportation to begin immediately to expand investments in transportation infrastucture throughout the United States. (12)Restricting appropriations for TIGER through the use of arbitrary budget caps or sequestration undermines economic recovery and job creation efforts; disrupts planning by States, local governments, and transit agencies; and leaves critical infrastructure needs unmet. 
(13)Emergency supplemental appropriations for TIGER, provided in addition to other appropriations and not subject to sequestration, will improve transportation infrastructure and create jobs throughout the United States without reducing funding for other domestic priorities. (14)An emergency supplemental appropriation of $7.5 billion for TIGER to be made available in fiscal year 2017 and to remain available for 6 years will allow the Secretary of Transportation to begin immediately to organize new competitions for TIGER grants and allow States, local governments, and transit agencies to prepare grant applications, thus ensuring an efficient use of funds and timely job creation. 
3.Supplemental appropriations for TIGER discretionary grant programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2017:Department of TransportationOffice of the SecretaryNational Infrastructure InvestmentsFor an additional amount for National Infrastructure Investments in accordance with the provisions under this heading in title I of division K of Public Law 115–31, $7,500,000,000, to remain available through September 30, 2022: Provided, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 4.Exemption from sequestrationThe appropriation in section 3 shall be exempt from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985. 

